Citation Nr: 0920175	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  99-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for a chronic lumbar strain with degenerative disc 
disease.

2.  Entitlement to an initial disability rating higher than 
20 percent for a status post cervical spine fracture with 
chronic cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to April 
1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the RO in July 1999.  This 
matter was remanded in March 2004 and December 2006.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

A December 1998 rating decision, in pertinent part, granted 
entitlement to service connection for status post fracture, 
cervical spine with chronic cervical strain, assigning a 10 
percent disability rating, effective April 2, 1998, and 
granted entitlement to service connection for lumbar strain 
with degenerative disc disease, assigning a 10 percent 
disability rating, effective April 2, 1998.  The Veteran 
perfected an appeal as to the disability ratings assigned.  A 
November 1999 supplemental statement of the case reflects 
that a 20 percent rating was assigned to the Veteran's lumbar 
spine disability, effective April 2, 1998.  Per a December 
2004 rating decision, a 20 percent rating was assigned to the 
Veteran's cervical spine disability, effective April 2, 1998.  
Although increased ratings were granted, these issues remain 
in appellate status, as the maximum schedular rating has not 
been assigned for each service-connected disability.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 6, 1999, the Veteran's service-connected 
lumbar strain is productive of no more than moderate 
limitation of motion, without recurring attacks with 
intermittent relief; with no evidence of listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritis changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

2.  From October 6, 1999, to May 30, 2002, the Veteran's 
service-connected lumbar strain is productive of severe 
limitation of motion, but with no evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

3.  From May 31, 2002, the Veteran's service-connected 
lumbosacral strain is productive of no more than moderate 
limitation of range of motion, without limitation of forward 
flexion to 30 degrees or less, and no findings of ankylosis; 
with no evidence of incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

4.  The Veteran's service-connected cervical strain is 
productive of no more than moderate limitation of range of 
motion, without limitation of forward flexion to 15 degrees 
or less, and no findings of ankylosis; with no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period prior to October 6, 1999, the criteria for 
entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003).

2.  For the period from October 6, 1999, to May 30, 2002, the 
criteria for entitlement to a 40 percent (but no higher) 
disability rating for a chronic lumbar strain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003).

3.  For the period from May 30, 2002, the criteria for 
entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

4.  The criteria for entitlement to a rating in excess of 20 
percent for status post cervical spine fracture with chronic 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran's claims 
were adjudicated prior to enactment of the VCAA.  The 
Veteran's appeal stems from a November 1998 rating decision, 
which granted service connection and assigned disability 
ratings.  The Board acknowledges a recent decision from the 
Court that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, in 
May 2003, March 2004, March 2007, and January 2008 VCAA 
letters were issued to the Veteran with regard to both 
issues.  Collectively, the VCAA letters notified the Veteran 
of what information and evidence is needed to substantiate 
his claim for higher ratings, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

For the above reasons, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the Veteran in May 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to initial certification 
of the Veteran's claim to the Board.  Additionally, this 
matter was remanded in March 2004, and thereafter, the RO 
issued another VCAA letter to the Veteran in March 2004.  
This matter was remanded a second time in December 2006, and 
thereafter, the RO issued VCAA letters to the Veteran in 
March 2007 and January 2008.  Collectively, the contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006 and March 2007, the Veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as is a 
September 2004 private medical record from Northern 
California Neurological Surgeons and February 2005 private 
medical record from Pain Diagnostic and Treatment Center.  In 
the December 2006 Remand, the RO was instructed to contact 
the Veteran to obtain medical releases (VA Form 21-4142) with 
regard to medical records from Dr. Kryski and Dr. Cobb, the 
medical providers referenced in the private medical records 
on file.  In the March 2007 VCAA letter, VA requested that 
the Veteran return the enclosed VA Form 21-4142 regarding Dr. 
Kryski and Dr. Cobbs; however, the Veteran did not respond.  
Again, in the January 2008 VCAA letter, VA requested that the 
Veteran return the enclosed VA Form 21-4142 regarding Dr. 
Kryski and Dr. Cobbs; however, the Veteran did not respond.  
VA is unable to retrieve the records from such medical 
providers without authorized consent.  While VA has a duty to 
assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The law also provides 
that a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. § 5107(a).  There 
is otherwise no indication of relevant, outstanding records 
which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran was afforded VA examinations in June 1998, 
October 1999, May 2002, November 2004, and September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments 
in the December 2004 supplemental statement of the case and 
thereafter.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment records reflect that in 1991, the Veteran 
sustained a non-displaced posterior process fracture at the 
C-2 level when his motor vehicle was rear ended in a motor 
vehicle accident.  Service treatment records reflect that the 
Veteran was treated for a low back strain on several 
occasions during service.

At a June 1998 VA examination, the Veteran reported he 
sustained a cervical spine fracture in a 1991 automobile 
accident.  He reported being treated with a hard collar and 
did not require surgery.  He complained of stiffness and 
discomfort in the neck.  He denied any history of radicular 
pain or paralysis.  On physical examination of the neck, 
range of motion was somewhat diminished with anterior flexion 
48 degrees, posterior extension 38 degrees, lateral flexion 
36 degrees bilaterally, lateral rotation 50 degrees and 52 
degrees left.  There was no guarding or tenderness.  The 
examiner diagnosed status post cervical spine fracture with 
chronic cervical strain and diminished range of motion.  An 
x-ray examination of the cervical spine revealed minimal 
degenerative disc disease.

With regard to the complaints of low back pain, he attributed 
this to a "muscle pull."  He reported that he injured his 
back when he fell off a snow covered ladder.  He denied a 
history of radicular pain.  On physical examination, he had 
full range of motion of the lumbar spine.  There was no 
paravertebral tenderness or spasm.  The examiner diagnosed 
lumbar strain.  An x-ray examination of the lumbosacral spine 
revealed minimal degenerative disc disease.

At the July 1999 RO hearing, the Veteran testified that when 
he looks up the upper portion of his neck hurts, and he 
feels/hears crunching.  He complained of pain and numbness 
radiating to his hands and fingertips and indicated that he 
had been treated for carpal tunnel syndrome.  He denied any 
muscle spasms to the neck.  With regard to his low back, he 
complained of sharp pain.  He reported having a hard time 
with mobility and movement.  He denied any numbness or pain 
sensation to his hip and leg.  

The Veteran underwent a VA examination in October 1999 of the 
cervical spine, lumbar spine, right shoulder, right wrist, 
and bilateral ankle.  With regard to his low back, he 
complained that over the years he had increased recurrence of 
low back pain and spasm.  He reported these problems occurred 
from four to five times a year, lasting from one to two 
weeks, but he denied any lost time from work.  He would have 
acute episodes that would last only 12 to 14 hours that would 
require him to lie flat and elevate his legs.  He used 
Flexeril with good relief.  He denied any loss of bowel or 
bladder, or loss of strength.  

On physical examination of the cervical spine, he had no bony 
or paraspinal tenderness.  Flexion was 45 degrees, extension 
was 40 degrees, rotation right was 60 degrees, rotation left 
was 45 degrees, flexion right was 25 degrees, and flexion 
left was 25 degrees.  On physical examination of the 
thoracic/lumbar spine, there was no bony tenderness or 
paraspinal tenderness.  He could flex only to 25 degrees.  He 
could extend to 20 degrees.  There was a mild flattening of 
the lumbar curve.  Rotation right was 35 degrees, left was 35 
degrees.  Flexion right was 20 degrees, left was 20 degrees.  
Straight leg raising was negative to 90 degrees.  A 
neurological examination was normal, but it was noted that 
his right grip strength was good but less than his left.  A 
sensory examination was normal.  The assessment was status 
post C2 fracture with cervical strain, and lumbosacral 
strain.  In discussion of his disability history, the Veteran 
reported that he gets depressed because he cannot do any of 
his usual or pre-injury activities of daily living.  He 
reported that he was going back to school so he could get 
some kind of work that would not impinge upon his physical 
maladies.  In consideration of all of his examined 
disabilities, the examiner commented that with regard to 
functional impairment due to pain, fluctuation of symptoms, 
or loss of normal excursion, strength, speed, coordination, 
or endurance, the Veteran would meet a 15 percent DeLuca 
factor.

The Veteran underwent a VA examination of the lumbar spine in 
May 2002.  With regard to his low back pain, he reported 
previous acupuncture therapy with some relief.  He reported 
daily pain.  Some days he has difficulty getting out of bed 
because of significant pain.  He avoids gardening because of 
pain in his back and it hurts to forward flex at the waist.  
When he drives his jeep, his pain will get worse.  He has 
occasional discomfort in the right thigh associated with 
numbness per se.  

On physical examination of the lumbar spine, he had no 
obvious deformity of the spine.  The spine was somewhat 
tender in the L-1 through L-5 region in the midline and in 
the paravertebral musculature.  Forward flexion was to 85 
degrees, extension was to 15 degrees, right lateral flexion 
was to 20 degrees, left lateral flexion was to 15 degrees, 
right lateral rotation was to 30 degrees, and left lateral 
rotation was to 30 degrees.  Straight leg raising was 
negative.  There was normal sensation of strength in the 
lower extremities.  The examiner diagnosed lumbar strain.  
With regard to specific questions as to functional impairment 
due to pain and fluctuation of symptoms, loss of joint 
excursions, strength, speed, coordination or endurance, a 20 
percent worsening of symptoms was noted with regard to 
chronic low back.  An x-ray examination of the lumbar spine 
revealed minor degenerative joint disease, and transitional 
segment.

In September 2004, the Veteran underwent private evaluation 
for complaints of right buttock and leg pain.  He reported 
that in 1989 he incurred an injury on a minesweeper while in 
the Navy.  He slipped down an icy ladder.  He landed on his 
right buttock.  He reported prominent pain in the buttock and 
upper thigh after this injury.  He incurred pain, limped for 
awhile, and symptoms gradually improved.  Since that time, he 
complained of occasional flare-ups of back pain with twisting 
or bending.  When these flare-ups occur, he has to limit 
activities for four to five hours before he can again 
function.  He reported a work-related injury a few years ago, 
but this did not appear to have any consequence on his 
background back pain and did not appear to be related to his 
current problems.  He reported that a year ago he drove three 
and a half hours to a job site and by the time here got to 
the site, he reported pain in the right hip, radiating into 
the thigh.  When he tried to get out of his truck, the right 
leg gave way.  After moving around for a period of time, it 
was better, but upon driving home he had to stop several 
times to walk around and ease the leg pain.  A few months 
prior, he was driving long distances for work and his pain 
became worse.  He was reportedly taken off of work by his 
treating physician, improved, and began working at a 
different job sit and managed this reasonably well.  That job 
is now over, and he is back on the road.  He drove about 300 
miles yesterday, from one job site to another.  His 
employment is as a weld inspector.  He checks welds and 
observes welders welding moment frames on building.  This 
requires him to go to multiple sites, and he has to bring 
welding inspection equipment with him.  The examiner noted 
weight loss over the past two years, from 400 pounds to 285 
pounds.  

On physical examination, he could flex sufficiently to touch 
his toes and could extend to about 10 degrees.  At each of 
these limits, there was midline lumbosacral discomfort.  The 
area was tender to pressure.  He could do a unilateral knee 
bend and walked normally on heels and toes.  He could lift 
onto the toes ten times in succession without difficulty.  
Reflexes were 2 plus in knees and in ankles.  Strength seemed 
normal to manual testing in knee extension, foot 
dorsiflexion, great toe dorsiflexion and foot plantar 
flexion.  Sensory testing reveals slight numbness on the 
right in the L4 and S1 distribution.  A May 2004 MRI scan 
showed lumbosacral disc protrusion of mild degree along with 
spinal stenosis.  The examiner opined that this conceivably 
could irritate the nerve root at S1.  The examiner was not 
sure whether the Veteran's lumbosacral disc protrusion 
accounted for his symptoms or not, but it might.  There was 
no severe neurologic deficit, although he did have mild 
numbness in the S1 distribution without motor or reflex 
changes.  The examiner recommended a steroid injection, in 
lieu of surgery.  

In November 2004, the Veteran underwent a VA examination of 
the cervical and lumbar spine.  With regard to his low back, 
the Veteran reported pain of 3 on a 10 point scale.  He 
reported that pain can be worse with sitting for 30 minutes 
or lifting more than 50 pounds.  He reported flare-ups with 
activities such as trying to do sports.  Driving also 
aggravates his back.  Three times a week the pain will flare 
up to the point where it is a 8 out of 10 in intensity.  He 
reported having to lay down with his knees elevated when his 
back spasms.  At home, he does this for two hours, and at 
work when his back hurts, he will lay down for 15 to 20 
minutes.  He averages about three hours per week laying down 
due to his low back.  He reported having lost four weeks of 
work this last year due to back pain.  He reported working as 
a construction inspector.  He reported not inspecting 
concrete because he has to lift the concrete.  He does steel 
inspection where he can visually inspect it without 
performing any lifting.  However, he reported repetitive 
bending of his neck.  He takes Skelaxin and Vicodin.  He 
reported low back pain shooting down the right buttock to the 
right posterior lateral knee three times a week.  He reported 
an 8 out of 10 in intensity, lasting approximately 35 
minutes.  When he has this pain, he will lay down.  
Additionally, when he has this pain his right leg is weak and 
it becomes more difficult to maintain ambulation.  

On physical examination of the lumbar spine, he had marked 
reduction of range of motion of the lumbar spine.  Forward 
flexion was to 45 degrees with pain.  Extension backwards was 
to 10 degrees, right lateral flexion was to 20 degrees, left 
lateral flexion was to 20 degrees, right lateral rotation was 
to 30 degrees, left lateral rotation was to 30 degrees.  
Straight leg raising was positive on the right provoking 
buttock and right leg pain.  Dorsiflexion and plantar flexion 
were intact.  Hallux longus musculature was intact.  
Sensation was intact to light touch in the lower extremities 
and the upper extremities.  The assessment was lumbar strain 
with lumbar radiculopathy.  

The examiner opined that the Veteran's lumbar condition was 
moderately disabling.  With regard to whether pain 
significantly limits the activity during flare-ups, the 
examiner estimated that during flare-ups or with extended use 
or repetitive use, he will have a 10 percent worsening of use 
of his lumbar spine.  He had evidence of spasm and 
tenderness, and pain with motion but plain films did not show 
pathology associated with disability.  His low back condition 
exhibited weakened movement with regard to the right-sided 
radicular complaints, which cause weakened movement of his 
right legs at times.  An x-ray examination of the lumbar 
spine showed no discrete pathology.

With regard to his cervical spine, he complained of dull pain 
in the neck.  He claimed the pain was a 2 out of 20 in 
intensity.  The pain is in the upper part of the neck.  It 
flares up every five to six weeks lasting an hour and a half 
to two hours.  He also reported migraine headaches, which he 
feels are caused by the neck injury.  He reported not water 
or snow skiing due to his neck disability.  He reported that 
his neck pain gets worse when he is doing inspections as part 
of his work.  He reported another injury to his lower 
cervical spine at work, which he claimed was separate from 
his current cervical problems.  He claimed that his work 
injury affected the C3/4 area.  

On physical examination of the cervical spine, he stood 
upright without any assistive devices.  He held the left 
shoulder just slightly lower than the right when standing 
upright.  There was mild spasm of the paravertebral 
musculature in the right side of the neck from C2 through C7 
and there was mild spasm of the right paravertebral 
musculature of the low back.  Range of motion in the cervical 
spine was reduced.  Forward flexion was to 35 degrees with 
pain, extension backward was 25 degrees, right lateral 
flexion was 35 degrees with pain, left lateral flexion was 40 
degrees, right lateral rotation was 50 degrees, left lateral 
rotation was 50 degrees.  Spurling's maneuver, Brogues spasm 
in the right paravertebral musculature and pain and 
tenderness in the right trapezius region.  Sensation was 
intact to left touch.  Deep tendon reflexes were plus 1 in 
the knee jerks.  The ankle jerks, biceps, triceps and 
brachial radialis were 2 plus.  The assessment was cervical 
strain.  

The examiner opined that the Veteran's neck condition was 
moderately disabling.  With regard to whether pain 
significantly limits the activity during flare-ups, the 
examiner estimated that during flare-ups or with extended use 
or repetitive use, he will have a 10 percent worsening of his 
neck.  He had evidence of spasm and tenderness, and pain with 
motion but plain films did not show pathology associated with 
disability.  An x-ray examination of the cervical spine 
showed no significant pathology.  

A February 2005 private medical record reflects that the 
Veteran underwent a L5-S1 interlaminar epidural steroid 
injection to treat L4-5 and L5-S1 disc disease producing low 
back pain and bilateral leg pain, right side greater than 
left side.  Such medical record reflects that the Veteran's 
pain was somewhat more severe than previously.  He reported 
pain primarily in the back but he does get aching pain into 
his buttock and posterior thigh, occasionally all the way 
down the right leg.  An MRI showed degenerative disc disease 
at L4-5 and a probable annular tear with protrusion at L5-S1.  

In September 2008, the Veteran underwent another VA 
examination.  The examiner noted review of the entire claims 
folder, to include the service treatment records.  With 
regard to the cervical spine, the Veteran reported decreased 
range of motion of his neck to the right and migraine 
headaches.  He does not typically have neck pain per se.  He 
stated that his neck is stiff and sore randomly on the right 
side of his neck near the base of his skull.  His pain ranges 
from 0 to a 3 (on a 10 point scale) in the morning if he 
sleeps wrong.  If he turns his neck suddenly to the right he 
will get a sudden shock in the right side of his neck.  His 
neck will become stiff for about 10 to 15 minutes at a pain 
level of 7 to 8.  This occurs three to four times per month.  
He complained of stiffness of his neck and fatigability of 
his neck but he denied weakness, swelling, heat, redness, 
instability, or locking.  Precipitating factors for his neck 
pain seems to be looking rapidly to the right when his head 
and neck move together.  Simply looking to the right with his 
eyes only does not cause neck pain.  He otherwise does not 
have any real neck pain.  He reported problems with migraine 
headaches, which he attributes to his neck injury.  He does 
not undergo any specific treatment for neck pain.  He does 
not use any assistive devices.  He has never been told he has 
arthritis in his neck.  He does not have daily flare-ups of 
pain.  He has them three to four times per month only.  The 
pain is severe, lasting 10 to 15 minutes and then abates.  He 
does not have additional limitation of motion of the neck 
with a flare-up of pain.  He does get a migraine headache.  
He denied any neck surgery and has never had a neck 
dislocation.  He denied any radicular pain to the upper 
extremities from his neck.  He denied any incapacitating 
episodes that required bedrest prescribed by a physician.  He 
also reported that in 2002-2003 he was walking under some 
scaffolding with a hardhat on, and his hardhat hit the 
scaffolding as he was walking and hyperextended his neck.  He 
sought worker's compensation and underwent physical therapy 
for about six weeks with heat, ice, and neck exercises.  The 
acute industrial injury resolved and did not exacerbate his 
chronic neck problems on a permanent basis.

With regard to the lumbar spine, he reported chronic daily 
lumbar pain on the right side only.  He rated the least 
amount of pain as a 3, the average amount of pain as a 6 or 
7, and a flare-up of pain occurring three to four times a 
week lasting anywhere from two hours to ten hours is 8 or 9.  
He complained of weakness, stiffness, fatigue, and lack of 
endurance.  He described a burning sensation on the sole of 
the right foot.  He stated it felt like it is on fire at 
times.  He denied any swelling, redness, instability, or 
locking.  Precipitating factors for his lower back pain are 
sitting longer than 30 to 45 minutes, standing 30 to 45 
minutes.  He tends to stand with his weight shifted to the 
left leg with his right knee flexed and his heel above the 
ground.  All ranges of motion of the waist cause him pain 
particularly if he does it rapidly.  Alleviating factors are 
lying down, finding different positions to rotate his right 
hip and lower back and occasionally being able to pop his 
lower back.  Additional treatments include Motrin and/or 
Aleve and/or Vicodin and/or Flexeril in the past.  He has 
undergone physical therapy in the past, chiropractic care in 
the past, heat, ice, spinal decompression, and massage 
therapy, as well as acupuncture.  A spinal injection on one 
occasion gave him short-term relief for one month.  He denied 
the use of any assistive devices or lumbar supports.  He 
denied daily flare-ups of pain.  He has it three to four 
times per week, lasting two to ten hours of a severe nature.  
He denied any additional limitation of motion or impairment 
with the flare-up of pain.  He avoids movements at the waist.  
He denied any back surgery and denied a back dislocation.  He 
denied any incapacitating episodes that require bedrest.  He 
denied bowel or bladder functional impairment.  He 
accomplishes all of his activities of daily living himself.  
He gets out hourly when he is driving.  He does not have to 
drive quite as far with his current job as he did previously.  

The Veteran reported employment as a special inspector for 
two different companies for the previous 8 years.  He 
reported working full time, and has no restrictions due to 
his neck or back pain or injury.  He did report that he can 
no longer conduct concrete inspection because he cannot pick 
up the concrete to inspect it so he has now become 
specialized in seal inspection.  With regard to effects on 
his daily activities, he no longer plays sports, rides quads, 
ATV, or 4x4.  He does not rappel or rock climb or do any 
boating activities, for example tube or wake boarding.  Some 
days he has to reduce the playtime with his son and his back 
tends to reduce his intimacy with his wife due to pain.  

On physical examination, the Veteran was noted to be very 
obese.  His gait was normal, he was not limping, and he was 
not using assistive devices.  He arises quickly and easily 
from the examination waiting area sofa.  On examination of 
the cervical spine, there was a normal flexion lordosis.  On 
range of motion testing, there was 45 degrees flexion, 
extension 0 to 45 degrees, bilateral lateral flexion 0 to 45 
degrees, left lateral rotation 80 degrees, right lateral 
rotation 70 degrees.  The Veteran voiced no complaints of 
pain with range of motion of the cervical spine.  There was 
no tenderness to palpation of the paravertebral musculature 
or spasm.  Cervical lordosis was normal.  The right shoulder 
rides slowly lower than the left; there was a mild 
thoracolumbar scoliosis.  There was no tenderness to 
palpation of the paravertebral musculature or spasm in the 
thoracic area.  Thoracic spinous processes were nontender.  
There was mild tenderness to palpation of the lower lumbar 
musculature at the gluteal fold on the right.  Spinous 
processes and interspinous ligaments in the lumbar area were 
nontender.  There was no tenderness in the left lumbar area 
or spasm.  On range of motion testing, forward flexion was 
from 0 to 90 degrees with pain increased from 20 through 90 
degrees; extension was from 0 to 20 degrees with pain 
increased from 10 to 20 degrees extension.  Bilateral lateral 
flexion was from 0 to 30 degrees without voiced complaints of 
increased pain.  Heel-to-shin maneuvers were normal, heel-to-
toe walking were normal.  Deep tendon reflexes were 2+ in the 
bilateral upper and lower extremities.  Sensation was normal 
to light touch in the upper and lower extremities.  Straight 
leg raises were negative in the recumbent position on the 
left to 85 degrees; Lasegue's test was negative.  Straight 
leg raise on the right was positive at 45 degrees for right 
lumbar pain; however, Lasegue's test was negative on the 
right.  An x-ray examination of the cervical spine showed 
degenerative disc changes at C3-C4 and C4-C5.  An x-ray 
examination of the lumbar spine showed degenerative disc 
disease at L4-L5 and no acute fracture demonstrated.  With 
regard to the cervical spine, the examiner diagnosed chronic 
cervical strain/degenerative disc disease C3-C4 and C4-C5; no 
upper extremity radiculopathy; history of old C2 spinal 
fracture treated without cervical instability.  With regard 
to the lumbar spine, the examiner diagnosed chronic lumbar 
strain/degenerative disc disease L4-L5 with right sciatica.  

The examiner opined that the DeLuca factor for the cervical 
spine was a 0 degree additional loss of range of motion due 
to pain on repetitive use based on three repetitions.  There 
were no objective findings of fatigability, weakness, lack of 
endurance, or incoordination of the cervical spine.  There 
was no factor for functional impact on the cervical spine 
because the Veteran did not complain of pain.  The examiner 
opined that the DeLuca factor for the lumbar spine was a 0 
degrees additional loss of range of motion due to pain on 
repetitive use based on three repetitions.  There were no 
objective findings of fatigability, weakness, lack of 
endurance, or incoordination of the thoracolumbar spine.  
Pain on repetitive use was the primary functional impact on 
the Veteran's thoracolumbar spine.  There was no evidence of 
ankylosis or muscle spasm present on the cervical or lumbar 
examinations.  

Lumbar spine disability

The RO rated the Veteran's disability under Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Under the new criteria, the Veteran's disability would be 
rated under Diagnostic Code 5237.  

The Board first turns to the issue of rating the Veteran's 
spine disability under the criteria for limitation of motion 
of the lumbar spine, in effect prior to September 26, 2003.  
The Veteran's lumbar spine limitation of motion has been 
characterized as moderate, as evidenced by the assignment of 
the 20 percent disability rating.  

As indicated above, the criteria in effect prior to September 
26, 2003, Diagnostic Codes 5290 through 5292, rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the Veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

As detailed, the June 1998 VA examination report reflects 
normal range of motion, thus such objective findings do not 
reflect severe limitation of motion and thus a disability 
rating in excess of 20 percent is not warranted for 
limitation of motion based on such examination report.

But at the October 1999 VA examination report, range of 
motion testing reflected flexion to 25 degrees, extension to 
20 degrees, right flexion to 20 degrees, left flexion to 20 
degrees, and normal rotation.  While acknowledging that such 
range of motion findings may constitute an aberration, as 
such findings are so inconsistent with the other measurements 
documented in the medical examination reports, affording the 
Veteran the benefit of the doubt, the Board finds that such 
limitation of motion appears severe and thus a 40 percent 
disability is warranted from October 6, 1999, the date of the 
VA examination.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Thereafter, the May 2002 VA examination report reflects 
forward flexion to 85 degrees, 5 degrees from normal, 
extension to 15 degrees, right lateral flexion limited to 20 
degrees, left lateral flexion limited to 15 degrees, and 
normal bilateral rotation.  While it is clear that such 
examination report reflects that the Veteran's lumbar spine 
disability results in limitation of motion, it is clear that 
the May 2002 VA examination report no longer reflects 
limitation of motion that could be characterized as severe.  
Thus, the Board finds that a disability rating in excess of 
20 percent is not warranted from May 31, 2002, the date of 
the VA examination.  

In consideration of Diagnostic Code 5290, lumbosacral strain, 
a 40 percent evaluation is not warranted prior to October 6, 
1999, or from May 31, 2002, as there have been no objective 
findings of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularly of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board has considered the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The Veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 20 percent prior to 
October 6, 1999, or from May 31, 2002.  Specifically, there 
is no indication that the Veteran has had severe or recurring 
attacks with intermittent relief.  At the May 2002 VA 
examination, he reported daily pain and difficulty getting 
out of bed because of significant pain.  While acknowledging 
such symptomatology, such does not constitute severe or 
recurring attacks with intermittent relief.  A rating in 
excess of 40 percent from October 6, 1999, to May 30, 2002, 
is not warranted as the evidence of record does not reflect 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
As detailed, the October 1999 VA examination report reflects 
increased recurrence of low back pain and spasm over the 
years, from anywhere from four to five times a year lasting 
one to two weeks, but it would only last 12 to 14 hours and 
did not require any lost time from work.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 20 percent prior to October 6, 1999, and from 
May 31, 2002, is not warranted under any alternative 
provision, and a rating in excess of 40 percent from October 
6, 1999, to May 30, 2002, is also not warranted, under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289). 

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is not warranted.  Objective examinations do 
not reflect forward flexion of the thoracolumbar spine 30 
degrees or less, nor has a diagnosis of favorable ankylosis 
of the entire thoracolumbar spine been rendered.  As detailed 
hereinabove, the September 2004 private evaluation reflects 
that he could touch his toes and could extend to 10 degrees, 
although at each of these limits there was midline 
lumbosacral discomfort.  On examination in November 2004, 
flexion was to 45 degrees with pain, extension backwards was 
to 10 degrees, bilateral lateral flexion was to 20 degrees, 
and bilateral rotation was normal.  On examination in 
September 2008, flexion was to 90 degrees, albeit with pain 
from 20 to 90 degrees; extension was to 20 degrees, albeit 
with pain from 10 to 20 degrees; and, bilateral lateral 
flexion was normal with no pain.  While acknowledging that 
the Veteran's range of motion has fluctuated over the years 
and is accompanied by pain, such findings do not meet the 
criteria for a 40 percent disability rating for the period 
from May 31, 2002.  Moreover, the September 2008 examiner 
noted that motion findings were all initially and with 
repetition, and found that there was no additional limitation 
in range of motion or joint function following repetitions 
due to fatigue, weakness, lack of endurance or 
incoordination.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the VA 
examinations do not reflect reports of incapacitating 
episodes of at least 4 weeks during the prior 12 months, thus 
a disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  The Board has also taken 
into consideration the Veteran's complaints of numbness and 
tingling radiating down his left leg, however, such 
manifestations do not meet the criteria for a disability 
rating in excess of 20 percent under the rating criteria for 
intervertebral disc syndrome.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon.  The October 
1999 VA examiner opined that with regard to functional 
impairment due to pain, fluctuation of symptoms, loss of 
normal excursion, strength, speed, coordination, or endurance 
a 15 percent DeLuca factor would be warranted.  The Board 
finds, however, that the 40 percent disability rating 
assigned from October 6, 1999, to May 30, 2002, adequately 
compensates him for any pain or functional loss.  With regard 
to the periods prior to October 6, 1999, and from May 31, 
2002, the Board finds that the assigned 20 percent disability 
ratings adequately compensates him for his pain and 
functional loss.  The May 2002 VA examiner opined that with 
regard to specific questions as to functional impairment due 
to pain and fluctuation of symptoms, loss of joint 
excursions, strength, speed, coordination or endurance, a 20 
percent worsening of symptoms was noted with regard to 
chronic low back.  The November 2004 VA examiner estimated a 
10 percent worsening of use of his lumbar spine due to flare-
ups or with extended or repetitive use.  The September 2008 
examiner opined that there was no additional loss of range of 
motion due to pain on repetitive use, and there were no 
objective findings of fatigability, weakness, lack of 
endurance, or incoordination.  Pain on repetitive use was the 
primary functional impact.  Even in consideration of the 
veteran's pain, worsening of symptoms, and functional loss, 
the Board finds that the 20 percent disability rating 
assigned adequately compensates him for such pain.  

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran as 
well as the entire history of the Veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  A separate rating is not warranted in this 
regard either.  Separate evaluations can be assigned for 
associated objective neurological abnormalities under other 
diagnostic codes.  In this case, the record is void of any 
separately compensable associated bowel, bladder, erectile 
dysfunction or any other neurological abnormalities 
associated with the Veteran's service-connected low back 
disability.




Cervical spine disability

The RO initially rated the Veteran's disability under 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  Under the revised criteria for rating 
the spine, the disability would be rated under Diagnostic 
Code 5237, cervical strain.  

Prior to September 26, 2003, an evaluation under Diagnostic 
Code 5290 does not provide for a disability rating in excess 
of 20 percent.  Specifically, a 30 percent rating is not 
warranted under Diagnostic Code 5290, as although examination 
findings reflect limitation of motion with pain, such 
findings do not constitute severe limitation of motion under 
the rating criteria.  Specifically, the June 1998 VA 
examination reflects anterior flexion to 48 degrees and 
posterior extension to 38 degrees; however, such cannot be 
characterized as severe.  Moreover, at the October 1999 VA 
examination, flexion of the cervical spine was normal and 
extension was only limited by 5 degrees.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  On examination in 
November 2004, range of motion was reduced and there was mild 
spasm of the right paravertebral musculature of the right 
side of the neck.  Flexion was to 35 degrees with pain, and 
extension was restricted to 25 degrees.  Bilateral lateral 
flexion and rotation were also limited.  At the time of the 
September 2008 VA examination, however, range of motion 
findings were normal and the Veteran did not report pain.  
Taking into consideration the objective findings of the 
examinations, a 30 percent disability rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine 15 degrees or less, and 
there have been no findings of ankylosis.  As such, based on 
these objective findings, the Veteran's disability does not 
meet the criteria for a 30 percent disability rating.

With regard to rating the Veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, this does not provide for a rating 
in excess of 20 percent.  The objective evidence of record 
does not reflect cervical radiculopathy.  Thus, a separate 
rating for neurological impairment would not be appropriate.  
Moreover, there is no indication that the Veteran has had 
severe or recurring attacks with intermittent relief.  

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  At the 
September 2008 VA examination, the Veteran reported that 
approximately three to four times per month, he will 
experience stiffness in his neck for 10 to 15 minutes 
reported to be a 7 or 8 level of pain; but denied daily 
flare-ups of pain.  While acknowledging such flare-ups of 
neck symptoms, such would not warrant a rating in excess of 
20 percent under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The September 2008 examiner opined 
that there were no objective findings of fatigability, 
weakness, lack of endurance, or incoordination.  It is not 
disputed that the Veteran experiences discomfort, stiffness, 
and fatigability of the neck, but the Board finds that the 
currently assigned 20 percent disability rating adequately 
compensates him for any such symptoms and any functional loss 
in this case.

Extraschedular rating

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected cervical spine or lumbar spine 
disability has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation.  In September 2004, the veteran 
reported experiencing pain in his back while driving long 
distances for work, and being taken off work by a treating 
physician which improved his condition.  At the November 2004 
VA examination, the veteran reported being taken off work for 
four weeks the following year due to back pain.  He had 
worked as a concrete inspector, but then worked as a steel 
inspector because he could visually inspect without 
performing any lifting.  At the September 2008 VA 
examination, the Veteran specifically denied missing any time 
from work due to his disabilities, and denied any 
restrictions due to his disabilities.  The Veteran, however, 
did report that he had changed his inspection specialty 
because he was no longer able to inspect concrete because he 
was unable to lift it.  The Board also acknowledges that in 
September 1999, the Veteran was denied a position as a 
volunteer firefighter due to his history of recurrent lumbar 
sprain, recurrent ankle sprains, wrist sprain, elbow surgery 
and shoulder pain resulting in work limitations.  VA's 
General Counsel has noted "mere assertions or evidence that 
a disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The 
evidence of record reflects that the Veteran has been 
employed in a full time capacity for many years since 
separation from service.  While acknowledging that the 
Veteran's disabilities, especially his lumbar spine 
disability, has had an effect on his employment, there has 
not been a showing of impairment of earning capacity in this 
case.  Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
or cervical spine disability.  Accordingly, the Board finds 
that the impairment resulting from the Veteran's spine 
disabilities is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that for the period prior to October 6, 
1999, the criteria for a rating in excess of 20 percent for 
chronic lumbar strain with degenerative disc disease have not 
been met; from October 6, 1999, to May 30, 2002, the criteria 
for a rating of 40 percent (but no higher) have been met; 
from May 31, 2002, the criteria for a rating in excess of 20 
percent for chronic lumbar strain with degenerative disc 
disease have not been met; and, a rating in excess of 20 
percent for status post cervical spine fracture with chronic 
cervical strain have not been met.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Prior to October 6, 1999, entitlement to a disability rating 
in excess of 20 percent for chronic lumbar strain with 
degenerative disc disease is denied.

From October 6, 1999, to May 30, 2002, entitlement to a 40 
percent disability rating for chronic lumbar strain with 
degenerative disc disease is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

From May 30, 2002, entitlement to a disability rating in 
excess of 20 percent for chronic lumbar strain with 
degenerative disc disease is denied.

Entitlement to a disability rating in excess of 20 percent 
for status post cervical spine fracture with chronic cervical 
strain is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


